120 F.3d 1199
11 Fla. L. Weekly Fed. C 393
Patricia DAVID, Plaintiff-Appellant,v.SMITHKLINE BEECHAM CLINICAL LABORATORIES, INC., WilliamThomas, National Assistance Bureau, Inc., a.k.a.Gardendale Nursing Home, Defendants-Appellees.
No. 96-7034.
United States Court of Appeals,Eleventh Circuit.
Aug. 29, 1997.

Stephen A. Strickland, Cecilee R. Beasley, Richard S. Jaffe, Richard S. Jaffe, P.C., Birmingham, AL, for Plaintiff-Appellant.
Lawrence B. Clark, Jolee Hancock Bollinger, Lange, Simpson, Robinson & Somerville, Birmingham, AL, for SmithKline Beecham Clinical Laboratories, Inc.
David M. Loper, Campbell & Waller, L.L.C., Birmingham, AL, for National Assistance Bureau & William Thomas.
Appeal from the United States District Court for the Northern District of Alabama (No. CV-95-B-6-S), Sharon Lovelace Blackburn, Judge.
Before ANDERSON and COX, Circuit Judges, and ALARCON*, Senior Circuit Judge.
PER CURIAM:


1
With respect to the summary judgment in favor of SmithKline, we assume arguendo, but need not decide, that an employer may be liable under some circumstances in a case involving harassment of an employee, not by the employer or its employees, but by a third person.  However, we conclude on this record that SmithKline's response to plaintiff's reports of harassment was reasonable in light of the options available to SmithKline.1


2
The judgment of the district court is affirmed.


3
AFFIRMED.


4
ANDERSON, Circuit Judge, concurring in part and dissenting in part:


5
I concur in the judgment affirming the grant of summary judgment in favor of all defendants except SmithKline.  Although I recognize that SmithKline's options were limited because the harasser was a customer and not an employee, and although I acknowledge this is a close question, I would conclude that the record discloses a genuine issue of fact as to whether SmithKline's response to the harassment was reasonable.



*
 Honorable Arthur L. Alarcon, Senior U.S. Circuit Judge for the Ninth Circuit, sitting by designation


1
 Plaintiff's other arguments on appeal are without merit and warrant no discussion